  Case 3:19-cv-01935-K Document 40 Filed 04/06/20                     Page 1 of 10 PageID 691



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


 ANDREA CODY, TRAEVION LOVE,
 BRITTANY BURK, and DANA WHITFIELD
 individually and on behalf of all others
 similarly situated,

 Plaintiffs,                                                   CASE NO.:3:19-cv-1935

 v.
                                                               CLASS ACTION
 ALLSTATE FIRE AND CASUALTY
 INSURANCE COMPANY and
 ALLSTATE COUNTY MUTUAL
 INSURANCE COMPANY,

      Defendants.
 ___________________________________ /


                    PLAINTIFFS’ RESPONSE TO COURT ORDER (DOC. 38)

           Comes now the Plaintiffs and hereby file this supplemental brief pursuant to this Court’s

Order, Doc. 38, addressing the recent opinion issued by the Fifth Circuit Court of Appeals,

Singleton v. Elephant Ins. Co., 2020 U.S. App. LEXIS 8541 (5th Cir. Mar. 18, 2020).

      I.      THE SINGLETON OPINION

           The Singleton opinion, like this case, addressed the actual cash value (“ACV”) of total-loss

vehicles, including whether, under the policy at issue in that case, whether sales tax and/or transfer

fees are included in a vehicle’s ACV. Id. Without repeating previous briefing on Defendants’

Motion to Dismiss, quick background on ACV is helpful.

           In Texas, ACV is generally synonymous with market value. See Great Texas County

Mutual Insurance Co. v. Lewis, 979 S.W.2d 72, 74 (Tex. App.—Austin 1998, no pet.). Market
    Case 3:19-cv-01935-K Document 40 Filed 04/06/20                Page 2 of 10 PageID 692



value, in turn, can be measured in one of three ways – income capitalization, comparable sales, or

replacement cost less depreciation. See, e.g., Ghoman v. N.H. Ins. Co., 159 F. Supp. 928, 934 (N.D.

Tex. 2001) (citing Religious of the Sacred Heart of Texas v. City of Houston, 836 S.W.2d 606,

615-16 (Tex. 1992). If replacement cost less depreciation is utilized, it includes costs reasonably

necessary to replace the property. See Greenspoint Investors, Ltd. V. Travelers Lloyds Ins. Co.,

2015 U.S. Dist. LEXIS 25301 at 12-13 (S.D.Tex. March 3, 2015) (“[T]he linchpin and calculation

of replacement costs appears to be whether the challenged cost is reasonably likely to be incurred

or not.”); Tolar v. Allstate Tex. Lloyds Co., 772 F.Supp.2d 825, 831 (N.D.Tex. 2011) (‘"Texas

courts have defined the term ‘actual cash value’ as ‘repair or replacement costs less depreciation”’

and Texas law unambiguously...defines ‘replacement costs as ‘any cost that an insured is

reasonably likely to occur in repairing or replacing a covered loss.’”). The question, then, is which

methodology for calculating market value applies when the context is an ACV policy?

       The practice of most auto insureds in Texas is replacement cost less depreciation, and

includes Sales Tax and (at least some) Transfer Fees, see Exh. A (Phillips Decl. at ¶¶4-5 and

accompanying attachments), which is consistent with the Texas Department of Insurance’s

guidance that ACV should generally be measured as replacement cost less depreciation. 1 But what

is required of course depends on specific policy language. Some policies specify how ACV or

market value will be measured, while others do not. See, e.g., Triple S Props. v. St. Paul Surplus

Lines Ins. Co., 2010 U.S. Dist. LEXIS 106653, at *17 (N.D. Tex. Oct. 5, 2010). Obviously, to the

extent the Policy sets forth the way ACV will be measured, the policy controls.




1
 http://www.helpinsure.com/auto/autoglossary.html (Glossary of Auto Insurance Terms) [last
accessed April 3, 2020).
                                                 2
  Case 3:19-cv-01935-K Document 40 Filed 04/06/20                    Page 3 of 10 PageID 693



       The Texas Supreme Court addressed one common way policies define or explain ACV,

and addressed how ACV should be measured under such formulation:

               “The limitation that ‘liability herein shall not exceed the actual cash
               value of the property at the time of loss, ascertained with proper
               deduction for depreciation’ may be construed as meaning the price
               of new property, as of the time of loss, of the same material and
               quality as the kind destroyed less the amount that the destroyed
               property would have depreciated over the period of time owned and
               used by the insured.”

       -Crisp v. Security Nat'l Ins. Co., 369 S.W.2d 326, 330 (Tex. 1963).

       This comports with the Texas Department of Insurance, which provides a standard form

policy with a limitation of liability of the “actual cash value” of the property, Phillips Decl. at ¶6,

and asserts that, consistent with Crisp, ACV in turn means “replacement cost less depreciation,”

supra fn. 1.

       To the extent a policy defines ACV as set forth in Crisp, the Texas Supreme Court’s

holding is binding. See, e.g., Aurelius Capital Master, Ltd. v. Acosta, 2014 U.S. Dist. LEXIS

151201, at *8 (N.D. Tex. Jan. 28, 2014) (“Pronouncements by a state’s highest court are binding

on federal courts applying that state’s law.”) (citations omitted). The Elephant policy limited

liability to ACV, and asserted that “[ACV] is determined by the market value, age and condition”

of the vehicle at the time of the accident. Singleton, 2020 U.S. App. LEXIS 8541, at *5. The Fifth

Circuit apparently found this definition sufficient to distinguish Crisp and the Texas Department’s

standard form policy, and held the carrier properly utilized comparable sales methodology, rather

than replacement cost less depreciation, which would not include taxes and fees. See id. at fn. 1.

       If Allstate’s Policy is like the policy language addressed in Crisp, this Court is presumably

bound by the Texas Supreme Court. If it is like the policy language addressed in Singleton, this

Court is presumably bound by the Fifth Circuit’s interpretation. Thus, the question is whether



                                                  3
    Case 3:19-cv-01935-K Document 40 Filed 04/06/20                  Page 4 of 10 PageID 694



Defendants’ limitation on liability is closer to “the [ACV] of the property at the time of loss,

ascertained with proper deduction for depreciation”, in which case Crisp applies, or whether it is

instead closer to “actual cash value[, which] is determined by the market value, age and condition”,

in which case Singleton applies.

    II.       APPLICATION TO THIS CASE

          As an initial matter, it is worth noting that, as set forth in Plaintiffs’ Motion to Amend

(which will be subsequently filed), if this Court finds the answer to the aforementioned question

is Singleton, such a finding would be more beneficial to Plaintiffs than the alternative. As the

Motion to Amend explains, Defendants do not use comparable sales as the basis for calculating

ACV – in Plaintiff Love’s case, for example, the “comparable sales” method would have resulted

in an approximately $1100 increase. 2 Plaintiffs submit that this Court should grant the Motion to

Amend rather than ruling on the pending Motion to Dismiss.

          However, while the “comparable sales” interpretation would benefit Plaintiffs, in the

interest of intellectual honesty, Plaintiffs did not seek application of such methodology precisely

because they believe the proper interpretation of the Policy aligns with the policy language

addressed in Crisp, which is why Plaintiffs’ Complaint alleged the lesser “costs less depreciation”

method rather than the higher “comparable sales” method. To see why, below are the three

limitations on liability:

          •   Crisp policy: limitation on liability is “the [ACV] of the property at the time of loss,

              ascertained with proper deduction for depreciation”;




2
 Under the proposed amended Complaint, then, Plaintiffs bring three claims: one claim for a
declaratory judgment and two claims that depend on whether this Court interprets the Policy as
aligned with the Singleton policy (comparable sales) or the Crisp policy (replacement less
depreciation) or both.
                                                   4
  Case 3:19-cv-01935-K Document 40 Filed 04/06/20                   Page 5 of 10 PageID 695



       •   Singleton policy: limitation on liability is the “[ACV] of…the property” which is

           “determined by market value, age and condition”;

       •   ALLSTATE policy: “the [ACV] of the property at the time of loss” (Exhibit B,

           ALLSTATE Policy (000054-74) at 000069).

       It is also worth noting the policy at issue in Singleton is extremely rare in that the “Payment

of Loss” provision made no promise to pay for loss at all, let alone to repair or replace the property

or to pay in money the amount necessary to do so. Phillips Decl. at ¶¶7-8 (citing to Elephant

Insurance Co.’s policy). Instead, the policy’s Payment of Loss provision asserted only what would

happen if stolen property was returned and allowed Elephant Insurance Co. to pay a lienholder

directly rather than paying the insured. Id. However, the overwhelming majority of auto policies,

including Defendants’, and including the Texas standard policy (which the Texas Department of

Insurance then asserts is measured as replacement cost less depreciation), have a “Payment for

Loss” provision that promises to pay for loss by replacing the damaged property or paying the

amount necessary to do so, which is then read in light of a limitation on liability. See, e.g.,

ALLSTATE Policy at 000062-63 (Payment of Loss provision). In the event of a total loss, then,

Defendants promised to replace the vehicle or pay to do so in money (Payment of Loss), subject

to the limitation of ACV (Limit on Liability provision). The Singleton policy had no such

“Payment of Loss” provision promising to replace the vehicle or to pay to do so in money – it only

included a limitation on liability of ACV, determined by market value, age, and condition.

       Plaintiff submits that the ALLSTATE policy is the same as Crisp, absent the second clause.

However, read in conjunction with the Payment of Loss provision – promising to replace the

property to pay to do so in money – and the second limitation on liability – which is repair or




                                                  5
    Case 3:19-cv-01935-K Document 40 Filed 04/06/20                   Page 6 of 10 PageID 696



replacement clearly of like kind and quality (i.e., depreciation is irrelevant) 3 – the ability to deduct

depreciation in measuring ACV is strongly implied. Reading ACV to be measured as the

replacement cost less depreciation, then, is consistent with Crisp and with the Texas Department

of Insurance. This is particularly important given the ALLSTATE policy language in the Payment

of Loss provision and the Limit on Liability provision is precisely the same as the Texas

Department of Insurance’s standard form policy, Phillips Decl. at ¶6, which the Department in turn

asserts should be measured as replacement cost less depreciation, see supra, fn. 1. The policy in

Singleton, by contrast, significantly changed the Texas standard form policy by eliminating the

relevant “Payment of Loss” language entirely, while also changing the applicable ACV language.

        Thus, Plaintiffs submit that the Singleton opinion is inapplicable here. Had Defendants

chosen to eliminate the Payment of Loss language promising to replace damaged property or pay

the money equivalent to do so, and had Defendants changed the standard ACV language, then

perhaps Crisp and the Texas Department of Insurance’s prescriptions would be irrelevant, as the

Fifth Circuit determined in Singleton. Unlike the carrier in Singleton, however, Defendants chose

not to do so, and thus it incontrovertibly remains reasonable to interpret Defendants’ policy in




3
  “Like kind and quality” refers to functionality, not value, and generally applies in the context of
partial losses (including replacement of component parts, i.e. doors/bumpers/etc.) and not total
losses. See, e.g., New Appelman On Insurance Law Library Edition, Vol. 6 § 62.08[1][c] (“Rather
than pay [ACV], an insurer has the option of paying the amount necessary to repair the damage or
replace the damaged parts with property of like kind and quality” and applies “when the vehicle is
not a total loss.”); Am. Mfrs. Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 158-59 (Tex. 2003)
(collecting cases and explaining that “repair or replace…with like kind and quality” limitations on
liability refer to functionality and use and are unrelated to conception of value). Thus, the limitation
on liability, read in conjunction, means that if a loss occurs, ALLSTATE repairs the vehicle itself
– or pays the cost to do so, which the insured presumably then passes along to the repair facility –
unless the cost to do so exceeds the pre-loss value of the vehicle, in which case it is cheaper (and
more sensible) for ALLSTATE to replace the vehicle (or pay in money the cost to do so), Policy
at 000062-63, subject to the limitation of ACV, which would allow ALLSTATE to deduct for
depreciation.
                                                   6
  Case 3:19-cv-01935-K Document 40 Filed 04/06/20               Page 7 of 10 PageID 697



precisely the way it was interpreted in Crisp and in precisely the way prescribed by the Texas

Department of Insurance, neither of which can be said to be unreasonable.




                                               7
  Case 3:19-cv-01935-K Document 40 Filed 04/06/20      Page 8 of 10 PageID 698



Dated this 6th day of April, 2020.

                                     Respectfully submitted,

                                     By:
                                           /s/ Jacob Phillips
                                           Jacob L. Phillips
                                           (admitted pro hac vice)
                                           Edmund A. Normand
                                           (admitted pro hac vice)
                                           Normand PLLC
                                           Post Office Box 1400036
                                           Orlando, FL 32814-0036
                                           T: (407) 603-6031
                                           F: (888) 974-2175
                                           ed@normandpllc.com
                                           jacob.phillips@normandpllc.com
                                           service@normandpllc.com

                                            /s/ Thomas Hamrick
                                           _________________
                                           Thomas Hamrick
                                           TBN 08879025
                                           Law Office of Thomas Hamrick
                                           5665 Arapaho, Bldg. 1123
                                           Dallas, TX 75248
                                           Tel: (214) 396-7676
                                           Fax: (214) 785-2959
                                           hamricklaw@gmail.com

                                           Richard D. Daly
                                           TBN 00796429
                                           John Scott Black
                                           TBN 24012292
                                           Daly & Black, P.C.
                                           2211 Norfolk Street, Suite 800
                                           Houston, TX 77098
                                           T: (713) 655-1405
                                           F: (713) 655-1587
                                           ecfs@dalyblack.com
                                           rdaly@dalyblack.com
                                           jblack@dalyblack.com




                                       8
  Case 3:19-cv-01935-K Document 40 Filed 04/06/20                  Page 9 of 10 PageID 699



                                                      Christopher J. Lynch
                                                      (admitted pro hac vice)
                                                      Christopher J. Lynch, P.A.
                                                      6915 Red Road, Suite 208
                                                      Coral Gables, Florida 33143
                                                      T: (305) 443-6200
                                                      F: (305) 443-6204
                                                      Clynch@hunterlynchlaw.com
                                                      Lmartinez@hunterlynchlaw.com

                                                      Angelica Gentile
                                                      TBN 24112322
                                                      Shamis & Gentile P.A.
                                                      14 NE 1st Avenue, Suite 400
                                                      Miami, FL 33132
                                                      Tel: (305) 479-2299
                                                      Fax: (786) 623-0915
                                                      agentile@shamisgentile.com




                                 CERTIFICATE OF SERVICE

       This is to certify that on this 6th day of April, 2020, a true and correct copy of the

foregoing was delivered via electronic service to all parties on the attached Service List.

                                                      /s/ Jacob Phillips
                                                      Jacob L. Phillips




                                                 9
 Case 3:19-cv-01935-K Document 40 Filed 04/06/20    Page 10 of 10 PageID 700



                                     SERVICE LIST
Roger D. Higgins, Esq.
Mark J. Jung, Esq.
Elizabeth Lee Thompson, Esq.
Ashley B. Pedigo, Esq.
Thompson, Coe, Cousins & Irons, LLP
700 N. Pearl Street, 25th Floor
Dallas, Texas 75201-2832
E-mail: rhiggins@thompsoncoe.com
E-mail: mjung@thompsoncoe.com
E-mail: lthompson@thompsoncoe.com
E-mail: apedigo@thompsoncoe.com

Counsel for Defendants Allstate Fire &
Casualty Company and Allstate County
Mutual Insurance Company




                                          10
